[a103cnhforbearanceagreem001.jpg]
EXECUTION COPY FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AND SECURITY
AGREEMENT THIS FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AND SECURITY
AGREEMENT (this “Agreement”), entered into as of May 31, 2018, is made and
entered into by and among CNH FINANCE FUND I, L.P. (formerly known as SCM
SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.), a Delaware limited partnership
(“Lender”) and HOOPER HOLMES, INC., a New York corporation (“Hooper Holmes”),
HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability company
(“Hooper Distribution”), HOOPER WELLNESS, LLC, a Kansas limited liability
company (“Hooper Wellness”), ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited
liability company (“Accountable Health”), HOOPER INFORMATION SERVICES, INC., a
New Jersey corporation (“Hooper Information”), HOOPER KIT SERVICES, LLC, a
Kansas limited liability company (“Hooper Kit”), and PROVANT HEALTH SOLUTIONS,
LLC, a Rhode Island limited liability company (“Provant Health”, together with
Hooper Holmes, Hooper Distribution, Hooper Wellness, Accountable Health, Hooper
Information and Hooper Kit, individually, a “Borrower,” and collectively, the
“Borrowers”). WHEREAS, Borrowers and Lender are parties to that certain Credit
and Security Agreement dated as of April 29, 2016 (as amended to date, and as
the same may from time to time be further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), pursuant to which, subject to the
terms and conditions set forth therein, Lender has made certain credit
facilities available to Borrowers. WHEREAS, (a) Borrowers have failed to make a
principal payment of $250,000 under the Closing Date Subordinated Debt Documents
when due on March 15, 2018, which is an Event of Default under Section 8.1(f) of
the Credit Agreement, (b) Borrowers have failed to make a principal payment of
$1,750,000 under the Closing Date Subordinated Debt Documents when due on April
30, 2018, which is an Event of Default under Section 8.1(f) of the Credit
Agreement, (c) the chief executive officer of the Borrowers has resigned giving
rise to a Change of Control, which is an Event of Default under Section 8.1(i)
of the Credit Agreement, (d) Borrowers have failed to furnish to Lender annual
consolidated and consolidating financial statements for 2017, in the time and as
otherwise required by Section 6.1(a)(i) of the Credit Agreement, (e) Borrowers
have failed to furnish to Lender monthly consolidated and consolidating
financial statements for January, February, March and April of 2018 in the time
and as otherwise required by Section 6.1(a)(ii) of the Credit Agreement, (f)
Borrowers have failed to furnish to Lender Compliance Certificates and bank
statements required to be provided by Sections 6.1(a) of the Credit Agreement
for 2017 and January, February, March and April of 2018 in the time and as
otherwise required, and (g) for the quarters ending on December 31, 2017 and
March 30, 2018, Borrowers have violated each of the financial and loan covenants
set forth on Annex I of the Credit Agreement, in breach of the covenant set
forth in Section 7.1 of the Credit Agreement (collectively, the “Subject Events
of Default”); WHEREAS, by reason of the existence of the Subject Events of
Default, Lender has full legal right to exercise its rights and remedies under
the Credit Agreement and the other Loan Documents as a result of the occurrence
of the Subject Events of Default, and Borrowers have no defenses, offsets or
counterclaims to the exercise of such rights and remedies; DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem002.jpg]
WHEREAS, Borrowers have requested and Lender has agreed to, among other things,
for the period from the date hereof through the Forbearance Period (as defined
below) to forbear from exercising its rights and remedies under the Loan
Documents with respect to the Subject Events of Default subject to the
satisfaction or waiver, in Lender’s sole discretion, of each of the conditions
precedent set forth herein. WHEREAS, Borrowers and Lender desire to amend the
Credit Agreement as more particularly set forth herein. NOW, THEREFORE, in
consideration of the foregoing premises, the mutual covenants and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
Defined Terms. Initially capitalized terms used herein and not defined herein
that are defined in the Credit Agreement shall have the meanings assigned to
them in the Credit Agreement (as amended hereby). 2. Agreement to Forbear.
During the period commencing on the date hereof and ending on the earlier to
occur of (i) August 31, 2018 and (ii) the occurrence of any Additional Default
(as defined below) (the “Forbearance Period”), and subject to the specific
conditions precedent set forth in Section 9 hereof and to the other terms and
conditions of this Agreement, Lender agrees that it will forbear from exercising
its rights and remedies under the Loan Documents due to the Subject Events of
Default. Notwithstanding any provision of this Agreement, the Forbearance Period
shall terminate, and nothing contained herein shall limit any rights or remedies
of Lender under the Credit Agreement or any other Loan Document, upon a Default
or Event of Default which is not a Subject Event of Default (each an “Additional
Default”). For purposes of this Agreement, a default or termination of the
forbearance period under the SWK Forbearance Agreement (as defined in Section
9(b) hereof) shall constitute an Additional Default. Upon the expiration or
termination of the Forbearance Period, Lender’s forbearance shall automatically
terminate and Lender shall be entitled to exercise any and all of its rights and
remedies under this Agreement, the Credit Agreement and the Loan Documents
without further notice. Borrowers hereby agree that Lender shall have no
obligation to extend the Forbearance Period; provided, however, that Borrowers
and Lender may extend such Forbearance Period by written agreement. 3. Default
Interest. During the Forbearance Period and while any Event of Default remains
outstanding and uncured, in accordance with Section 3.6 of the Credit Agreement,
the Applicable Rate of interest with respect to the Obligations shall continue
to accrue at the Default Rate. 4. Amendment to Credit Agreement. (a) The
definition of “Termination Date” set forth in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows: “
“Termination Date” means, unless extended by Lender in its sole discretion in
writing in advance of the Termination Date, the earlier to occur of (a)
consummation of a Transaction (as defined in the Forbearance 2 DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem003.jpg]
Agreement), (b) September 4, 2018, (c) any date on which the Lender accelerates
the maturity of the Loans pursuant to Article VIII, or (d) the termination date
stated in any notice of termination of this Agreement provided by Borrowers in
accordance with Section 11.1.” (b) The definition of “Forbearance Agreement” is
hereby added to Section 1.2 of the Credit Agreement as follows: “ “Forbearance
Agreement” means the Forbearance Agreement and Amendment to Credit and Security
Agreement, dated as of May 31, 2018, by and among the Borrowers and the Lender.”
5. Overadvance. In accordance with Section 2.1(a)(iii) of the Credit Agreement,
the Lender has made Advances to Borrowers of up to $250,000 in excess of
Availability. Subject to the terms and conditions of this Agreement, during the
period beginning on June 1, 2018 and ending on August 28, 2018, the Lender shall
continue to make Advances to Borrowers of up to $250,000 in excess of
Availability (the “Overadvances”). Borrowers hereby agree that Lender shall have
no obligation to make any Overadvances beyond the earlier to occur of August 28,
2018 and the termination of the Forbearance Period. 6. No Waiver. Nothing
contained in this Agreement or any other communication between Lender, Borrowers
or any other loan party shall be a waiver of any past, present or future
violation, Default or Event of Default of Borrowers under the Credit Agreement
or any Loan Document. Lender hereby expressly reserves any rights, privileges
and remedies under the Credit Agreement and each Loan Document that Lender may
have with respect to any violation, Default or Event of Default, and any failure
by Lender to exercise any right, privilege or remedy as a result of the
violations set forth above shall not directly or indirectly in any way
whatsoever either (i) impair, prejudice or otherwise adversely affect the rights
of Lender, except as set forth herein, at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any Loan
Document, (ii) amend or alter any provision of the Credit Agreement or any Loan
Document or any other contract or instrument or (iii) constitute any course of
dealing or other basis for altering any obligation of Borrowers or any rights,
privilege or remedy of Lender under the Credit Agreement or any Loan Document or
any other contract or instrument. Nothing in this Agreement shall be construed
to be a consent by Lender to any prior, existing or future violations of the
Credit Agreement or any Loan Document. 7. Future Compliance. Borrowers are
hereby notified that irrespective of (i) any waivers or consents previously
granted by Lender regarding the Credit Agreement and the Loan Documents, (ii)
any previous failures or delays of Lender in exercising any right, power or
privilege under the Credit Agreement or the Loan Documents or (iii) any previous
failures or delays of Lender in the monitoring or in the requiring of compliance
by Borrowers with the duties, obligations and agreements of Borrowers in the
Credit Agreement and the Loan Documents, Borrowers will be expected to and
required to comply strictly with its duties, obligations and agreements under
the Credit Agreement and the Loan Documents. 8. Representations and Warranties.
Each Borrower represents and warrants to Lender that, before and after giving
effect to this Agreement: 3 DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem004.jpg]
(a) All warranties and representations made to Lender under the Credit Agreement
and the Loan Documents are true and correct on and as of the date hereof and on
and as of the date of execution hereof as though made on and as of each such
date (except to the extent such representations and warranties expressly relate
to an earlier date). (b) The execution, delivery and performance by each Credit
Party of this Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action of the appropriate Credit Party and have been duly executed
and delivered by or on behalf of such Credit Party; (ii) do not violate any
provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained. (c) This Agreement and any assignment,
instrument, document, or agreement executed and delivered in connection herewith
constitutes the legal, valid and binding obligation of each respective Credit
Party, enforceable against such Credit Party in accordance with its respective
terms. (d) Except for the Subject Events of Default, no Default or Event of
Default has occurred and is continuing or would exist under the Credit Agreement
or any of the Loan Documents, before and after giving effect to this Agreement.
9. Conditions Precedent. The forbearance set forth in Section 2 hereof and the
amendments set forth in Section 4 hereof shall be effective on the date hereof
upon completion of the following conditions precedent (with all documents to be
in form and substance satisfactory to Lender and Lender’s counsel): (a) Lender
shall have received this Agreement duly executed by Borrowers; (b) Lender shall
have received that certain Fifth Amendment to Amended and Restated Credit
Agreement by and among Hooper Holmes and Closing Date Subordinated Creditor
dated as of May 31, 2018 (the “SWK Forbearance Agreement”), duly executed by all
parties thereto; 4 DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem005.jpg]
(c) Payment of all fees, charges and expenses payable to Lender on or prior to
the date hereof, if any, and a forbearance fee which Borrowers hereby agree
Lender has fully earned as of the date hereof in an amount equal to Twenty Nine
Thousand and No/100 Dollars ($29,000.00); (d) All corporate, limited partnership
and limited liability company proceedings taken in connection with the
transactions contemplated by this Agreement and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Lender; and (e)
Borrowers shall have executed and/or delivered such additional documents,
instruments and agreements as requested by Lender. 10. Post-Closing Obligations.
Borrowers shall comply with each of the following additional covenants and
requirements at all times prior to the payment in full of the Obligations, the
failure of which would constitute an immediate Event of Default and termination
of the forbearance provided for in Section 2 of this Agreement: (a) On the first
Business Day of each week during the Forbearance Period, Borrowers shall provide
to Lender an updated cash flow forecast for Borrowers substantially in the form
attached hereto as Exhibit A, as well as a cumulative comparison of actual
results to prior cash flow projections delivered by Borrowers to Lender in form
and substance acceptable to Lender. Any financial reporting or information
provided to the Closing Date Subordinated Creditor shall be provided
contemporaneously to the Lender. (b) Borrowers’ actual expenses for the period
covered in the cash flow forecast attached hereto as Exhibit A shall not exceed
the budget amounts for such expenses by more than 15% unless otherwise agreed to
by Lender in its sole discretion. (c) Borrowers shall continue to use reasonable
best efforts to identify potential acquirers or investors and to effectuate a
transaction that results in a merger, acquisition, or similar material
investment (a “Transaction”) in Borrowers as imminently as reasonably possible.
Borrowers further agree to cooperate with Lender and potential acquirers and
investors and to use reasonable best efforts to assist all parties in completing
the Transaction. In addition, Borrowers shall continue to engage a financial
advisor (the “Advisor”), reasonably acceptable to Lender to advise and represent
Borrowers in relation to the Transaction until the earlier of the consummation
of such Transaction or the payment in full of the Obligations. Borrowers shall
provide to Lender any and all information and documentation provided to the
Closing Date Subordinated Creditor, including any information and documentation
relating to a Transaction or potential Transaction, with such information and
documentation provided to Lender contemporaneously with its provision to the
Closing Date Subordinated Creditor. (d) Unless otherwise agreed to by Lender in
its commercially-reasonable discretion, Borrowers shall meet or exceed any
milestone or deadlines established by the Advisor from time to time in relation
to a Transaction, as such milestones or deadlines shall be agreed to by Lender
and Borrowers from time to time in their commercially reasonable discretion. 11.
Miscellaneous. 5 DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem006.jpg]
(a) Full Force and Effect. Each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the “Credit Agreement” shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement. (b) Ratification. Borrowers
hereby restate, ratify and reaffirm each and every term and condition set forth
in the Credit Agreement and the Loan Documents effective as of the date hereof.
(c) Release. By execution of this Agreement, Borrowers acknowledge and confirm
that Borrowers do not have any actions, causes of action, damages, claims,
obligations, liabilities, costs, expenses and/or demands of any kind whatsoever,
at law or in equity, matured or unmatured, vested or contingent arising out of
or relating to this Agreement, the Credit Agreement or the other Loan Documents
against any Released Party (as defined below), whether asserted or unasserted.
Notwithstanding any other provision of any Loan Document, to the extent that
such actions, causes of action, damages, claims, obligations, liabilities,
costs, expenses and/or demands may exist, Borrowers voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself, its managers, members, directors, officers, employees,
stockholders, Affiliates, agents, representatives, accountants, attorneys,
successors and assigns and their respective Affiliates (collectively, the
“Releasing Parties”), hereby fully and completely release and forever discharge
Lender, its Affiliates and its and their respective managers, members, officers,
employees, Affiliates, agents, representatives, successors, assigns, accountants
and attorneys (collectively, the “Indemnified Persons”) and any other Person or
insurer which may be responsible or liable for the acts or omissions of any of
the Indemnified Persons, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Persons, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement, the other Loan Documents, or any
Transaction, which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated. (d) Security
Interest. Borrowers hereby confirm and agree that all security interests and
liens granted to Lender continue in full force and effect and shall continue to
secure the Obligations. All Collateral remains free and clear of any liens other
than liens in favor of Lender and Permitted Liens. Nothing herein contained is
intended to in any way impair or limit the validity, priority and extent of
Lender’s existing security interest in and liens upon the Collateral. (e) Costs
and Expenses. Borrowers agree to pay on demand all usual and customary costs and
expenses of Lender and/or its Affiliates in connection with the preparation,
execution, delivery and enforcement of this Agreement and all other agreements
and instruments executed in connection herewith, including, without limitation,
reasonable attorneys’ fees and expenses of Lender’s counsel. 6 DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem007.jpg]
(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS. (g) Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts together shall
constitute one and the same respective agreement. Signatures sent by facsimile
or electronic mail shall be deemed originals for all purposes and shall bind the
parties hereto. (h) Loan Document. This Agreement and any assignment,
instrument, document, or agreement executed and delivered in connection with or
pursuant to this Agreement shall be deemed to be a “Loan Document” under and as
defined in the Credit Agreement for all purposes. [Signature Pages Follow.] 7
DM3\5225908.2



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem008.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written. BORROWERS: HOOPER HOLMES,
INC., a New York corporation HOOPER WELLNESS, LLC, a Kansas limited liability
company ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited liability company
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation HOOPER KIT SERVICES,
LLC, a Kansas limited liability company By: Name: James E. Fleet Title: Chief
Restructuring Officer HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited
liability company By: Name: James E. Fleet Title: Chief Restructuring Officer
PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island limited liability company By:
Name: James E. Fleet Title: Chief Restructuring Officer Signature Page to
Forbearance Agreement and Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem009.jpg]
LENDER: CNH FINANCE FUND I, L.P., a Delaware limited partnership By: Name:
Timothy Peters Title: Authorized Signatory Signature Page to Forbearance
Agreement and Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------



 